Citation Nr: 0707694	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  98-15 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD), 
and anxiety disorder.  

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to service connection for a lumbar spine 
disorder.  

4.  Entitlement to service connection for a respiratory 
disorder.  

5.  Entitlement to service connection for residuals of a head 
injury.  

6.  Entitlement to service connection for residuals of heat 
stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The appellant had active duty for training from March to 
April 1961, with subsequent service in the Air National Guard 
of New York and the Air Force Reserves until June 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which found that new and material 
evidence had not been submitted sufficient to reopen claims 
of entitlement to service connection for asthma, anxiety 
disorder, residuals of a head injury, a neck condition, and a 
low back condition, and denied service connection for heat 
stroke residuals.  

The April 1998 rating decision characterized the claims of 
entitlement to service connection for asthma, anxiety 
disorder, residuals of a head injury, and neck and low back 
conditions as whether new and material evidence had been 
submitted because an August 1995 rating decision had 
previously denied service connection for these conditions.  
The appellant was notified of the August 1995 rating decision 
by letter in September 1995, however, there was no indication 
that he was informed of his appellate rights.  

Because the appellant did not receive notice of his appellate 
rights, the August 1995 rating decision remained open.  
Parham v. West, 13 Vet. App. 59 (1999) (per curiam) 
(discussing In Matter of Fee Agreement of Cox, 10 Vet. App. 
361, 375 (1997), vacated on other grounds, 149 F. 3d 1360 
(Fed. Cir. 1998)).

The claims were remanded for further development in March 
2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran initially claimed entitlement to service 
connection for a psychiatric disability described as anxiety 
disorder.  On VA examination in March 2006 the diagnosis was 
PTSD attributed to an-service assault.  The 

During the course of this appeal, VA amended the regulation 
concerning the establishment of service connection for PTSD 
with regard to claims based on personal assault in service, 
effective March 7, 2002.  67 Fed. Reg. 10,330 (March 7, 2002) 
(codified at 38 C.F.R. § 3.304(f)(3) (2006)).  The amended 
regulation states, in pertinent part:  

VA will not deny a PTSD claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.   
38 C.F.R. § 3.304(f)(3).  

The veteran has not received the required notice or been 
provided with the provisions of 38 C.F.R. § 3.304(f)(3).  In 
addition, the appellant's report that he has not been able to 
work since he was 20 years old because of his emotional 
condition suggests a behavioral change following the reported 
assault; however, there is no medical opinion as to whether 
such history or other factors are evidence of related 
behavior changes. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

The March 2005 remand instructed that the agency of original 
jurisdiction (AOJ) should contact the Park Slope Counseling 
and Consultation Center in Brooklyn, New York, and request 
copies of all records documenting the appellant's treatment 
at that facility from 1980 to the present.  The June 2006 
supplemental statement of the case (SSOC) indicated that the 
AOJ had not requested complete clinical records from the 
appellant's private physicians as he had not submitted any 
release forms.  

Review of the record reveals that the veteran submitted VA 
Form 21-4142 (Authorization and Consent to Release 
Information to VA for psychotherapy and counseling at the 
Park Slope Center in July 1997.  This release did not have an 
expiration date.  While the RO requested records in December 
1997, a counselor at that facility responded that the veteran 
had been receiving treatment since 1981, but did not provide 
treatment records.  VA has a duty to obtain relevant records 
of treatment reported by private medical professionals.  
Massey v. Brown, 7 Vet. App. 204 (1994). 

The claims file reflects that the appellant is in receipt of 
benefits from the Social Security Administration (SSA), as, 
at VA treatment in February 2005, he reported that he was 
supported by SSI.  The actual decision by the SSA, and the 
medical records on which that decision was based, are not of 
record.  These records are potentially pertinent to the 
claims on appeal.  VA is required to obtain the SSA records 
prior to deciding the appellant's claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992)); Masors v. Derwinski, 2 
Vet. App. 181, 188 (1992).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).

The Court has held that the threshold for getting an exam is 
rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The record includes diagnoses of degenerative joint disease 
in the cervical and lumbar spines and herniated vertebral 
discs, as well as tension headaches.  The appellant has 
reported a continuity of symptomatology of these conditions 
since the reported in-service assault.  The report of a 
continuity of symptomatology serves to trigger VA's duty to 
provide an examination.  Duenas v. Principi, 18 Vet. App. 512 
(2004).  

While the appellant was afforded VA examinations to evaluate 
his cervical and lumbar spine disorders, as well as residuals 
of the reported head injury, these examinations did not 
include any opinions as to etiology of these conditions.  
Examinations are needed so that a medical professional can 
review the record and provide a competent opinion as to 
whether or not the appellant has current cervical and lumbar 
spine disorders, and/or head injury residuals, which are 
etiologically related to his period of active duty for 
training.  

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
While notice on these two elements was included in the 
September 2006 supplemental statement of the case (SSOC), the 
United States Court of Appeals for the Federal Circuit has 
held that the duty to notify cannot be satisfied by reference 
to various post-decisional communications, such as the SSOC.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  As 
the claims are being remanded for further development, the 
veteran should be provided with notice regarding disability 
ratings and effective dates.  

Accordingly, the case is REMANDED for the following action:

1. Send the appellant notice that 
includes an explanation as to the 
information and evidence needed to 
establish disability ratings and 
effective dates for the claims on appeal.  

2.  Pursuant to 38 C.F.R. § 3.304(f)(3), 
send the appellant a letter advising him 
that evidence from sources other than the 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the stressor and 
allow him the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence

3.  Contact the Park Slope Counseling and 
Consultation Center at 669 10th Street, 
Brooklyn, New York, and request copies of 
all clinical records documenting the 
appellant's treatment from 1980 to the 
present.    

4. Obtain from the Social Security 
Administration any records not currently 
associated with the claims file which are 
pertinent to the claims on appeal, 
including any decisions and the medical 
records relied upon in those decisions.  

5.  After the above development is 
completed, return the claims file to the 
examiner who conducted the March 2006 VA 
mental disorders examination.  The 
examiner should review the report of 
examination and the claims file, and 
should express an opinion as to whether 
there is any evidence of behavior changes 
indicating that the claimed personal 
assault occurred.  

The examiner should provide a rationale 
for all opinions expressed.  If the 
examiner who conducted the March 2006 VA 
examination is not available, another 
competent mental health professional may 
furnish the necessary opinion.  

6.  Schedule the veteran for VA 
examination(s) to evaluate his cervical 
spine disorder, lumbar spine disorder, 
and head injury residuals.  The 
examiner(s) should review the claims file 
and note such review in the examination 
report or in an addendum.  

The examiner(s) should provide an opinion 
as to whether the veteran has current 
cervical spine, lumbar spine, and head 
injury residual disabilities and, if so, 
whether it is at least as likely as not 
(50 percent probability or more) that any 
of these disabilities began during active 
duty for training or is otherwise the 
result of a disease or injury during 
active duty for training.  The 
examiner(s) should offer a complete 
rationale for all opinions given.  

7.  After ensuring that all development 
is complete, and all opinions have been 
obtained, the AOJ should re-adjudicate 
the claims.  If any claim remains denied, 
the AOJ should issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


